Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 5, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Examiner concedes that the amendments have overcome the objections.

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
4. 	 The prior art Shaffer et al (US2013/0024043A1) teaches, a distribution (looped) feeder circuit 100 in a power grid. For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop. One or more distribution automation (DA) devices 110 (a.k.a., switching devices or SDs) as shown, such as, for example, sectionalizers, reclosers, etc., may be present in order to provide for fault protection. As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power. Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open. While SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly. As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power. As 
	The prior art Yadav et al (US2012/0203479A1) teaches, switch 608a. Sensor 758 may generally be a directional sensor that is capable of identifying a direction, for example, in which a high current is flowing. A switch may be part of an overall switch module which includes functionality in addition to the ability to open and close when a fault is detected. Similarly, when switch S1 receives a message from switch S2 that switch S2 is capable of stopping the fault current, then switch S1 closes. That is, within a first section 644a of network 600 an over current condition is detected, and within a second section 644b of network 600 the system detects that both sides of switch 608c. Characterizing a fault as a sustained fault may include, but is not limited to including, determining when switch modules 608a-608d have detected a sustained fault current followed by a trip action associated with the opening of a breaker in source 604a. Also, because switch module 608c has also been identified as a child of switch 608b and has taken ownership of fault 640, and therefore remains often, switch module 608d may also close its switch. Thus, power may be restored to substantially all segments with the exception of the faulty segment.
	The prior art Egolf et al (US2001/0034568 A1) teaches, A block diagram of an exemplary power distribution system 100, automatic power restoration device 110, In the Fuse Saving mode, the automatic power restoration device operates faster than a cooperating fuse, trying to clear a momentary fault. In the Fuse Clearing mode, the automatic power restoration device is configured so that a fault occurring beyond any fuse that is connected in series with such fault is cleared by the fuse without causing the recloser to operate.
	The prior art Yang et al (US2010/0161151 A1) teaches, a third switch 314. After the fault isolation action is confirmed, the master controller 104 sends the restoration logic to the third switch 314, and the third switch 314 is closed to provide a restoration path from the third substation 306 to the second load 318. This is shown in FIG. 6.
	The prior art Shaffer et al, Yadav et al, Egolf et al, and Yang et al singly or in combination, fail to teach in combination with the rest of the limitations in the claim: “a first smart switch automatically detects a fault on the electric power line and utilizes direction-to-fault and zone-based distance-to-fault detection to determine that it is closest to the fault on the upstream side of the fault, and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side.”

Allowable Subject Matter
5.	 Claims 1 – 20 are allowed.
6. 	The following is an examiner's statement for reasons for allowance:
	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “a first smart switch automatically detects a fault on the electric power line and utilizes direction-to-fault and zone-based distance-to-fault detection to determine that it is closest to the fault on the upstream side of the fault, and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side,”

	Regarding claim 15, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “a first smart switch automatically detects a fault on the electric power line and utilizes direction-to-fault and zone-based distance-to-fault detection to determines that it is closest to the fault on the upstream side of the fault, and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side.”

	Regarding claim 18, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “a first smart switch automatically detects the fault and utilizes direction-to-fault and zone-based distance-to-fault detection to determine that it is closest to the fault on the upstream side of the fault, and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side.”

7.	Claims 2, 3, 6, and 14 are allowable due to their dependencies on claim 1. Claim 4 and 9 are allowable due to their dependencies on claim 3. Claim 7 is allowable due to its dependency on claim 6. Claim 5 is allowable due to its dependency on claim 4. Claim 10 is allowable due to 

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866